Case 1:20-cr-00291-DDD Document 16 Filed 09/23/20 USDC Colorado Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO
                         Judge Daniel D. Domenico

     Criminal Action No. 1:20-cr-00291-DDD-1

     UNITED STATES OF AMERICA,

             Plaintiff,
     v.

     JEFFREY KESTEN,

             Defendant.


                      [PROPOSED] PROTECTIVE ORDER


          Before the court is the Government’s Unopposed Motion for Protec-
     tive Order [Doc. 15]. The motion is GRANTED IN PART. The court en-
     ters a protective order as follows, with the court’s modifications to the
     Government’s proposed order shown in redline.

          Pursuant to Fed. R. Crim. P. 16(d)(1) and for good cause shown, it is
     ORDERED that:

          1. The following information is “Protected Information” subject to
     this Order: (1) the personal identifying information produced in discov-
     ery in this case, including dates of birth, government-issued identifica-
     tion numbers, employer or taxpayer identification numbers, addresses,
     phone numbers, and financial account information, and (2) individually
     identifiable health information, consisting of information that relates to
     the past, present, or future physical or mental health or condition of an
     individual; the provision of health care to an individual; or the past, pre-
     sent, or future payment for the provision of health care to an individual.




                                        -1-
Case 1:20-cr-00291-DDD Document 16 Filed 09/23/20 USDC Colorado Page 2 of 3




     See 45 C.F.R. § 160.103 (HIPAA privacy rule definition of “Individually
     identifiable health information”).

        2. The Protected Information produced to the defendant in this case
     may be disclosed only to defense counsel and their staff, the defendant
     (subject to the conditions set forth in paragraph c.4), and any retained
     defense experts (subject to the conditions set forth below). Those persons
     shall keep the Protected Information in strict confidence and may use
     the Protected Information exclusively in connection with this case, and
     for no other purpose.

        3. Counsel shall ensure that all persons who receive the Protected
     Information are provided a copy of and read the court’sthis oOrder and
     are informed of their responsibility to safeguard the information and to
     protect it from further dissemination.

        4. Defense counsel shall provide the defendant with reasonable ac-
     cess to the Protected Information, but defense counsel must store, hold,
     and control all copies of the Protected Information and ensure that the
     defendant does not retain any copies of the Protected Information or any
     notes made by defendant or others containing the Protected Infor-
     mation.

        5. If a document containing Protected Information is filed with the
     court, the filing party must either redact the Protected Information from
     the document or, if the Protected Information is material to the court’s
     determination, shall file the document as restricted at Level 31. The
     Clerk shall accept for filing as restricted any such filings by the parties
     without the filing of a separate motion to restrict.

        6. At the conclusion of this case, all Protected Information that was
     not entered in the record at hearings or trial through testimony or


                                          -2-
Case 1:20-cr-00291-DDD Document 16 Filed 09/23/20 USDC Colorado Page 3 of 3




     exhibits, and which is unnecessary to the maintenance of the record of
     the proceeding, shall be destroyed or returned to the source from which
     it was originally obtained.

        7. Also at the conclusion of this case, defense counsel will collect the
     Protected Information from all authorized persons to whom that infor-
     mation has been disclosed and shall destroy it.

        8. Nothing in thise oOrder shall prevent any party from seeking
     modification of the oOrder or from objecting to discovery that it believes
     to be otherwise improper.

        9. Thise oOrder does not constitute a ruling on the question of
     whether any particular material is properly discoverable or admissible
     and does not constitute any ruling on any potential objection to the dis-
     coverability of any material.

     DATED: September 23, 2020                   BY THE COURT:




                                                 Hon. Daniel D. Domenico
                                                 United States District Judge




                                        -3-
